      Case 7:19-cv-00403 Document 46 Filed on 03/31/20 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                       March 31, 2020
                          UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
VS.                                             § CIVIL ACTION NO. 7:19-CV-403
                                                §
FISHER INDUSTRIES, et al,                       §
                                                §
         Defendants.                            §

        NOTICE OF RESCHEDULING OF INITIAL PRETRIAL CONFERENCE

       Due to the travel restrictions and health risks associated with the Covid-19 pandemic, the

Initial Pretrial Conference in the above-styled case (previously set for April 8, 2020) is hereby

reset for May 6, 2020, at 9:00 a.m. before the Honorable Randy Crane, in the 9th Floor

Courtroom, Bentsen Tower, 1701 West Business Highway 83, in McAllen, Texas.

       SO ORDERED this 31st day of March, 2020, at McAllen, Texas.



                                                ___________________________________
                                                Randy Crane
                                                United States District Judge




1/1
